Name: Commission Regulation (EC) NoÃ 1146/2007 of 2 October 2007 adopting the plan allocating to the Member States resources to be charged to the 2008 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community
 Type: Regulation
 Subject Matter: budget;  trade policy;  cooperation policy;  agricultural activity;  social protection;  economic geography
 Date Published: nan

 3.10.2007 EN Official Journal of the European Union L 257/3 COMMISSION REGULATION (EC) No 1146/2007 of 2 October 2007 adopting the plan allocating to the Member States resources to be charged to the 2008 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organisations for distribution to the most deprived persons in the Community (1), and in particular Article 6 thereof, Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (2), and in particular Article 3(2) thereof, Whereas: (1) In accordance with Article 2 of Commission Regulation (EEC) No 3149/92 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (3), the Commission must adopt a distribution plan to be financed from resources available in the 2008 budget year. The plan should lay down in particular, for each of the Member States applying the measure, the maximum financial resources available to carry out its part of the plan, and the quantity of each type of product to be withdrawn from the stocks held by the intervention agencies. (2) The Member States involved in the plan for the 2008 budget year have supplied the information required in accordance with Article 1 of Regulation (EEC) No 3149/92. (3) For the purposes of resource allocation, account must be taken of experience and of the degree to which the Member States used the resources allocated to them in previous years. (4) Article 2(3)(c) of Regulation (EEC) No 3149/92 provides for the allocation of resources for the purchase on the market of products temporarily unavailable in intervention stocks. Given that the stocks of cereals, skimmed-milk powder and rice currently held by the intervention agencies are very low and that measures have already been taken, regarding both their sale on the market and their distribution under Regulation (EEC) No 3149/92, and given the fact that no sale of these foods is planned for 2007, these resource allocations should be fixed to enable the purchase on the market of cereals, skimmed-milk powder and rice as required to implement the plan for the 2008 budget year. (5) Article 7(1) of Regulation (EEC) No 3149/92 provides for the transfer between Member States of products unavailable in the intervention stocks of the Member State in which such products are required to implement the annual plan. Accordingly the intra-Community transfers necessary to implement the plan for 2008 should be authorised, subject to the conditions laid down in Article 7 of Regulation (EEC) No 3149/92. (6) To implement the plan, the operative event within the meaning of Article 3 of Regulation (EC) No 2799/98 should be the date on which the financial year for administration of stocks in public storage starts. (7) In accordance with Article 2(2) of Regulation (EEC) No 3149/92, the Commission has consulted the major organisations familiar with the problems of the most deprived persons in the Community when drawing up the plan. (8) The Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 In 2008, the distribution of food to the most deprived persons in the Community under Regulation (EEC) No 3730/87 shall be implemented in accordance with the annual distribution plan set out in Annex I to this Regulation. Article 2 Allocations to Member States for the purchase of cereals, skimmed-milk powder and rice on the market, as required under the plan referred to in Article 1, shall be as set out in Annex II. Article 3 The intra-Community transfer of the products listed in Annex III to this Regulation shall be authorised, subject to the conditions laid down in Article 7 of Regulation (EEC) No 3149/92. Article 4 For the purpose of implementing the annual plan referred to in Article 1 of this Regulation, the date of the operative event within the meaning of Article 3 of Regulation (EC) No 2799/98 shall be 1 October 2007. Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 October 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 352, 15.12.1987, p. 1. Regulation as amended by Regulation (EC) No 2535/95 (OJ L 260, 31.10.1995, p. 3). (2) OJ L 349, 24.12.1998, p. 1. (3) Ã J L 313, 30.10.1992, Ã. 50. Regulation as last amended by Regulation (EC) No 758/2007 (OJ L 172, 30.6.2007, p. 47). ANNEX I ANNUAL DISTRIBUTION PLAN FOR 2008 (a) Financial resources made available to implement the plan in each Member State: (in EUR) Member State Distribution Belgique/BelgiÃ « 8 461 690 Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã  6 883 712 Ã eskÃ ¡ republika 155 443 Eesti 192 388 Ã ire/Ireland 155 965 EllÃ ¡da 13 228 830 EspaÃ ±a 50 419 083 France 48 605 224 Italia 66 367 975 Latvija 153 910 Lietuva 4 249 149 Luxembourg 81 090 MagyarorszÃ ¡g 7 788 270 Malta 360 603 Polska 47 640 750 Portugal 12 568 188 RomÃ ¢nia 23 126 824 Slovenija 1 429 303 Suomi/Finland 2 631 603 Total 294 500 000 (b) Quantity of each type of product to be withdrawn from Community intervention stocks for distribution in each Member State subject to the maximum amounts laid down in (a): (tonnes) Member State Sugar Belgique/BelgiÃ « 4 154 Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã  6 385 Ã eskÃ ¡ republika 67 EspaÃ ±a 6 500 France 3 718 Italia 7 000 Lietuva 2 889 MagyarorszÃ ¡g 1 544 Malta 397 Polska 14 826 Portugal 1 627 RomÃ ¢nia 15 157 Slovenija 769 Total 65 034 ANNEX II Allocations to Member States for purchase on the Community market, subject to the maximum amounts laid down in Annex I(a): (in EUR) Member State Cereals Rice Skimmed-milk powder Belgique/BelgiÃ « 2 120 960 800 000 3 300 000 Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã  1 990 461 1 768 251 Ã eskÃ ¡ republika 36 472 81 843 Eesti 182 358 Ã ire/Ireland 147 834 EllÃ ¡da 4 535 189 8 003 986 EspaÃ ±a 11 144 100 1 800 000 32 030 700 France 8 718 857 5 225 181 30 516 427 Italia 10 637 550 2 800 000 46 438 083 Latvija 145 886 Lietuva 1 463 223 606 607 706 455 Luxembourg 76 864 MagyarorszÃ ¡g 5 713 309 1 000 000 Malta 62 275 25 078 82 327 Polska 16 569 956 22 164 340 Portugal 1 208 732 1 423 588 8 575 856 RomÃ ¢nia 15 355 270 Slovenija 173 087 102 509 746 140 Suomi/Finland 1 620 960 873 450 Total 81 678 645 14 551 214 154 744 304 ANNEX III Intra-Community transfers of sugar authorised under the plan for the 2008 budget year Quantity (tonnes) Holder Recipient 1. 3 718 BIRB, Belgique ONIGC, France 2. 2 889 BIRB, Belgique The Lithuanian Agricultural and Food Products Market regulation Agency, Lietuva 3. 6 385 MVH, MagyarorszÃ ¡g Ã Ã ¤Ã , Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã  4. 14 826 MVH, MagyarorszÃ ¡g ARR, Polska 5. 15 157 MVH, MagyarorszÃ ¡g APIA, RomÃ ¢nia 6. 769 MVH, MagyarorszÃ ¡g AAMRD, Slovenija 7. 397 AGEA, Italia National Research and Development Centre, Malta 8. 1 627 FEGA, EspaÃ ±a INGA, Portugal